Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/160,886 filed 1/28/21.  Claims 1-13 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed 1/28/21 are approved.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0129184 to Kraker combined with U.S. Patent 3,953,029 to Boyd.
Kraker provides an extension pole 21 having a cup holder tray 33 and an umbrella canopy 20 attached thereto.  The pole received in a base connector 41 of a base 40.
Kraker fails to provide the base is for use in a pool and having an adjustable articulating mechanism coupled to the base connector to allow for the support structure to maintain the cup holder tray horizontal when the base is placed upon a sloped bottom.

It would have been obvious to combine the teachings of Kraker and Boyd to provide a base for holding an umbrella pole having a cup holder tray attached thereto in a pool with a sloped bottom.  It would have been obvious so that the umbrella and tray of Kraker could be maintained horizontal when placed upon a sloped pool bottom. All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of supporting an umbrella pole on a sloped bottom.

Claims 1-3, 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0242537 to Hernandez in view of U.S. Patent 3,953,029 to Boyd.
Hernandez provides an adjustable height cup holder 21 tray 20 for a pool [0002] 9having an extension pole 31 received in a base connector 32 connect4ed to a hollow base 40 adapted to receive ballast therein through hole 41 to maintain the table above water level [0006].
Hernandez fails to provide the base with an adjustable articulating mechanism coupled to the base connector to allow for the support structure to maintain the cup holder tray horizontal when the base is placed upon a sloped bottom.

It would have been an obvious substitution of one known base for holding a pool accessory for another to have used the base assembly 11/21/30 of Boyd to support the extension pole 31 of the cup holder 21 tray 20 of Hernandez.  It would have been obvious so that the tray 20 of Hernandez could be maintained horizontal when placed upon a sloped pool bottom. All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of supporting a pole on a sloped bottom.

Claims 4, 5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  NOTE:
U.S. Patent 63,517 to Heermance provides base (a) with articulation mechanism (l).

U.S. Patent 5,911,399 to Mannion provides an adjustable umbrella base in Fig. 3. 
U.S. 2013/0031712 provides a base 30 for a pool chair on a sloped bottom 60. The base 30 includes rubber grippers 38 to prevent slipping [0020].
U.S. 2021/0076790 to LeAnna provides an umbrella base 29with an adjustable ball joint in figures 12A-15.
EP 1,530,918 to Hagenlocher which provides a ballast filled base for a pole having an articulation mechanism 7/8 below the hollow receptacle 4 for the pole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636